Owen, J.
(dissenting). It appears from the evidence that between August 25, 1924, and January 24, 1925, the defendant furnished and delivered to plaintiffs from his lumber yard various quantities of lumber which was used by the plaintiffs in repairing a dwelling. This- lumber was furnished on credit. There were no further purchases until October 5, 1925, when a single item of small amount was purchased. On March 24th, April 24th, and September 29th, all in 1926, small amounts were purchased, all of which were paid for in cash. The lumber purchased and paid for on the last mentioned dates was also used in the repair of the dwelling. On March 28, 1927, a claim for lien was filed. This claim for lien was not filed in time under the *604statute unless the cash transaction of September 29, 1926, be regarded as the last charge for furnishing such material.
The purpose of the mechanics’ lien statutes is to afford security to contractors, laborers, and materialmen for -credit extended. In my judgment, cash transactions do not come within the purview of such statutes. None of the lumber was furnished pursuant to a general agreement or understanding that the defendant would furnish to the plaintiffs lumber necessary to complete the repairs on their dwelling. Each purchase of lumber, therefore, was an independent transaction.
The last credit extended by the defendant to the plaintiffs was under date of October 5, 1925. This was more than nine months after the last preceding credit of January 24, 1925. Conceding that this revived the lien for all preceding credits, I cannot believe that the cash transactions of March, April, and September, 1926, constituted a further revival. Those being independent transactions, in no way connected with or related to the past credit transactions, could have no influence in the way of extending the time within which the claim for lien must be filed. It is a general rule that a cash transaction cannot.be tacked to an open account so as to rejuvenate it to prevent the running of the statute of limitations Moore v. Blackman, 109 Wis. 528, 85 N. W. 429. It seems equally plain that a cash transaction does not give rise to a “charge” within the meaning of the mechanics’ lien statutes, which are concerned only with credit transactions. I there'fore conclude that the claim for the filing of the lien in this case was too late.
I am authorized to state that Mr. Justice Crownhart concurs in these views.